United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2834
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
George Piper,                            * Eastern District of Missouri.
                                         *
             Appellant.                  *      [UNPUBLISHED]
                                    ___________

                            Submitted: July 17, 2000
                                Filed: July 21, 2000
                                    ___________

Before RICHARD S. ARNOLD, BEAM, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                          ___________

PER CURIAM.

        George Piper challenges the sentence imposed by the district court1 after he
pleaded guilty to conspiring to distribute methamphetamine, in violation of 21 U.S.C.
§§ 841(a) and 846. His counsel has filed a brief and moved to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967). Although we granted Piper permission to
file a pro se supplemental brief, he has not done so.



      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
       As part of his plea agreement, Piper waived his right to appeal his sentence
unless the district court departed upward from the Guidelines range. We conclude that
this waiver was knowing and voluntary. Among other things, Piper was assisted by
counsel at the change-of-plea and sentencing hearings; the court questioned him about
the appeal waiver at the change-of-plea hearing, verifying that he understood he was
waiving his right to appeal as part of the plea bargain, and then reminded him of the
appeal waiver at sentencing; and the plea agreement and the presentence report advised
him of the mandatory minimum penalty. See United States v. Michelsen, 141 F.3d 867,
871 (8th Cir.) (appeal waiver is enforceable so long as it resulted from knowing and
voluntary decision), cert. denied, 525 U.S. 942 (1998); United States v. Greger, 98
F.3d 1080, 1081-82 (8th Cir. 1996) (so long as sentence is not in conflict with
negotiated plea agreement, knowing and voluntary waiver of right to appeal from
sentence will be enforced; waiver was knowing and intelligent where it was included
in plea agreement, it was discussed at change-of-plea hearing, and court reviewed
waiver of right to appeal at sentencing).

       Accordingly, because Piper’s sentence was not an upward departure from the
Guidelines range, we now specifically enforce his promise not to appeal by dismissing
his appeal. See United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000)
(per curiam). We also grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-